        Case 3:19-cv-00281-BAJ-RLB                Document 21-1    05/12/20 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA

DWIGHT AARON FOSTER            * CIVIL ACTION NO.: 19-281-BAJ-RLB
                               *
VERSUS                         * JUDGE: BRIAN A. JACKSON
                               *
NAOYA MORI, TOYO U.S.A., INC., * MAGISTRATE JUDGE: RICHARD L.
SOMPO AMERICA INSURANCE        * BOURGEOIS, JR.
COMPANY and ABC INSURANCE      *
COMPANY                        *
****************************************************


                 MEMORANDUM IN SUPPORT OF PLAINTIFF’S
           MOTION TO COMPEL DEFENDANT’S DISCOVERY RESPONSES


MAY IT PLEASE THE COURT:

        Plaintiff, DWIGHT AARON FOSTER (“Plaintiff”) submits this memorandum in support

of his Motion to Compel Defendant’s Discovery Responses requesting this Honorable Court issue

an order compelling defendant, SOMPO AMERICA INSURANCE COMPANY (“Defendant”),

to provide discovery responses to Plaintiff’s Second Set of Interrogatories and Requests for

Production of Documents propounded on February 21, 2020, as well as awarding Plaintiff

attorney’s fees and all costs associated with the filing and arguing of this motion.

                                  BACKGROUND AND FACTS

        Plaintiff filed the instant lawsuit alleging claims for damages resulting from the negligence

of defendant, NAOYA MORI, when he rear-ended Plaintiff’s vehicle on October 31, 2018 causing

Plaintiff to sustain serious personal injuries.




                                                    1
         Case 3:19-cv-00281-BAJ-RLB                  Document 21-1           05/12/20 Page 2 of 4




        On February 21, 2020, Plaintiff propounded a Second Set of Interrogatories and Requests

for Production of Documents to Defendant seeking relevant information and documents.1

Defendant’s responses to Plaintiff’s discovery were due on March 23, 2020.

        On March 26, 2020, due to Defendant’s failure to timely respond to Plaintiff’s discovery,

Plaintiff’s counsel sent correspondence via email to defense counsel scheduling a Rule 37

discovery conference for March 27, 2020.2

        On March 30, 2020, attorney Zackory Wood of Egenberg, APLC initiated the Rule 37

discovery conference. During that conference, Mr. Wood and defense counsel agreed to a two-

week extension, until April 13, 2020, for Defendant to provide responses to Plaintiff’s discovery.3

Despite having an additional two weeks to respond, defense counsel has yet to provide Defendant’s

responses to Plaintiff’s discovery causing unnecessary delay in progressing this litigation.

                                         LAW AND ARGUMENT

        A party upon whom interrogatories and requests for production of documents have been

served shall serve a copy of the answers, and objections, if any, to such discovery requests within

thirty (30) days after the service of the requests.4 A shorter or longer period may be directed by

court order or agreed to in writing by the parties.5 A party seeking discovery may move for an

order compelling answers to interrogatories and production of requested documents if a party fails

to provide responses.6




1
  Plaintiff’s Second Set of Interrogatories and Requests for Production of Documents propounded to Defendant,
Sompo America Insurance Company, on February 21, 2020 is attached hereto as Exhibit “A”.
2
  Correspondence from Plaintiff’s counsel to defense counsel scheduling the Rule 37 discovery conference is attached
hereto as Exhibit “B”.
3
  E-mail from attorney Zackory Wood to defense counsel dated March 30, 2020 is attached hereto as Exhibit “C”.
4
  Fed. R. Civ. P. 33, 34.
5
  Id.
6
  Fed. R. Civ. P. 37(a)(3)(B).


                                                         2
       Case 3:19-cv-00281-BAJ-RLB            Document 21-1       05/12/20 Page 3 of 4




       Defendant did not submit responses to Plaintiff’s Second Set of Interrogatories and

Requests for Production of Documents within thirty (30) days from which it was served. To date,

Defendant has still not provided responses to Plaintiff’s discovery. Accordingly, pursuant to

Federal Rule of Civil Procedure 37(a)(3)(B), Plaintiff is entitled to an order compelling Defendant

to provide discovery responses to Plaintiff’s Second Set of Interrogatories and Requests for

Production of Documents propounded on February 21, 2020.

                                         CONCLUSION

       Pursuant to Rule 37 of the Federal Rules of Civil Procedure, Plaintiff requests that this

Honorable Court grant his motion and issue an order compelling Defendant to provide discovery

responses to Plaintiff’s Second Set of Interrogatories and Requests for Production of Documents

propounded on February 21, 2020, as well as awarding Plaintiff attorney’s fees and all costs

associated with the filing and arguing of this motion.


                                                     Respectfully submitted:

                                                     EGENBERG, APLC

                                                     /s/ Bradley Egenberg
                                                     ____________________________________
                                                     BRADLEY EGENBERG (#29848)
                                                     ZACKORY WOOD (#37923)
                                                     650 Poydras Street, Suite 2525
                                                     New Orleans, Louisiana 70130
                                                     Telephone:     (504) 229-5700
                                                     Facsimile:     (504) 617-7911
                                                     Email:         jboud@egenberg.com
                                                     Attorneys for Plaintiff Dwight Aaron Foster




                                                 3
       Case 3:19-cv-00281-BAJ-RLB            Document 21-1       05/12/20 Page 4 of 4




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading has been served upon all counsel of record

via electronic mail through the Court’s electronic filing system this 12th day of May, 2020 and to

those not participating in the CM/ECF system by U.S. Mail.


                                             /s/ Bradley Egenberg_________________________
                                             BRADLEY EGENBERG (#29848)




                                                4
